DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
I: Figs. 2A-2C, wherein a first semiconductor region formed in a first region of a semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a first (x) direction, a second cathode region and the second anode region formed in a second region of the semiconductor layer, the second cathode region is separated from the first semiconductor region by a third region of the semiconductor region, and a first electrode formed on and covered a portion of the first semiconductor region and an entirety of the first cathode region.
II:  Figs. 5A-5C, wherein a first cathode region and a first anode region formed in a first region of a semiconductor layer, a first semiconductor region formed in a second region of the semiconductor layer, a second cathode region and a second anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in and separate from the first semiconductor region by a third region of the semiconductor layer in a first (x) direction, and a first electrode formed on and covered an entirety of the first cathode region.
III: Fig. 6A-6C, wherein a first semiconductor region formed in a first region of a semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a first (x) direction, a second cathode region and the second anode region formed in a second region of the semiconductor layer, the second cathode region is separated from the first semiconductor region by a third region of the semiconductor region, and a first electrode formed on and covered a portion of the first semiconductor region and exposed a portion of the first cathode region.
IV: Figs. 7A-7C, wherein a semiconductor layer formed directly on a semiconductor substrate, a first semiconductor region formed in a first region of the semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a first (x) direction, a second cathode region and the second anode region formed in a second region of the semiconductor layer, the second cathode region is separated from the first semiconductor region by a third region of the semiconductor region and an element separation insulating body, and a first electrode formed on and covered a portion of the first semiconductor region and an entirety of the first cathode region.
V: Figs. 8A-8C, wherein a semiconductor layer formed on and separated from a semiconductor substrate by an buried diffusion layer, a first semiconductor region formed in a first region of the semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a first (x) direction, a second cathode region and the second anode region formed in a second region of the semiconductor layer, the second cathode region is separated from the first semiconductor region by a third region of the semiconductor region and an element separation insulating body, and a first electrode formed on and covered a portion of the first semiconductor region and an entirety of the first cathode region.
VI: Figs. 9A and 9B, wherein a semiconductor layer formed directly on a semiconductor substrate, a first semiconductor region formed in a first region of the semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a first (x) direction, a third semiconductor region formed in a second region of the semiconductor layer and separated from the first semiconductor region by a third region of the semiconductor layer in the first direction, a second cathode region and the second anode region formed in the third semiconductor region, and a first electrode formed on and covered a portion of the first semiconductor region and an entirety of the first cathode region.
VII: Figs. 11A, 11B, 12A and 12B, wherein a first semiconductor layer formed directly on a semiconductor substrate, a first semiconductor region formed in a first region of a semiconductor layer, a first cathode region and a first anode region formed in the first semiconductor region, the first anode region is spaced apart from the first cathode region in a second (y) direction, a second cathode region and the second anode region formed in a second region of the semiconductor layer and enclosed by a fourth semiconductor region, the first region is separated from the second region in a first direction crossing the second direction, and a first electrode formed on and covered a portion of each of the semiconductor layer, the first semiconductor region, an element separation insulating body and the first cathode region.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as stated in I-VII above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; and /or
(c) the species require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).
In the instant case, at least the (c) apply (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811